DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/26/18, wherein:
Claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 and 12 of U.S. Patent No. US 10,589,419.   Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1 and 14 of the copending and claims 1, 3, 10 and 12 of the US Patent No. 10,589,419 show e.g. “ A robot control comprising a base, an arm provided on the base; an actuator that drives the arm; a connector connected to the robot control apparatus by a first wire having a power line; and a second wire that connects the actuator and the connector, wherein the base has a housing part having an opening portion (an hole) wot which the connector is fixed and a lit part covering at .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP-2016-078221) (from Applicant IDS 9/26/18) in view of Zaruba et al. (2015/0135880) and Kobayashi et al. (2014/0030921).  Herein after Masato, Zaruba and Kobayashi.
As for independent claim 1, MASATO discloses a robot controlled by a robot control apparatus which includes a base having conductivity {see figure 1, item 3 and pars. 0013}; an arm provided on the base {see figure 1, item 5 and paragraph 0013); an actuator that drives the arm {see at least figure 3, item 23 and par. 0014}; a first wire is connected to a first connector and second wire is connected to a second connector {see at least figure 1, items 43a, 39a, 45a and 41a; figures 2, 3 and par. 0018}, wherein the base has a housing part having an opening portion, to which the connector is fixed, the first wire has a shield {see at least figures 1-3 and the related text}.
MASATO discloses the claimed invention as discussed above except for one of the wire is form the robot control apparatus, and the other line that connects to the actuator.  However, ZARUBA suggest such limitations in at least figure 2, items 170, 
MASATO/ZARUBA discloses claimed invention above but does not explicitly disclose a lid part covering at least a part of the opening portion, through which the first wire is inserted.  However, such lid part is taught in at least figure 1, item 30, figure 4 and 5 of the KOBAYASHI reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of KOBAYASHI into the system of MASATO/ZARUBA in order to provide the system with the enhanced capability of cover the connector with the shield lid to improve the connection of the robotic system.
As for dep. claim 2, which disclose a potential of the lid part is equal to a potential of the base {see KOBAYASHI at least figures 4}.
As for dep. claim 3, which does disclose the power supply line to the base of the robotic system {see ZARUBA at least figures 2 and 3}.
As for dep. claims 4-5, which discloses wherein the lid part and the base are in contact with each other, wherein the lid part and the base are in surface contact with each other {see KOBAYASHI at least figures 4-5 and par. 0047}.
As for dep. claim 9, which discloses wherein a resin is provided between the first wire and the lid part {see KOBAYASHI at least figures 4-5 and par. 0047}.
As for dep. claims 10 and 11, which disclose that the housing part has no conductivity and some part has conductivity {see MASATO at least figure 1 and 2}.
As for claim 6, 12 and 13, MASATO discloses plurality of connectors and cables for the connection between the robotic control apparatus and the robotic.  One of the ordinary skill in the art connect modify and use multiple wires to connect the robotic controller to the base of the robotic system {see figure 1-3}.
As for independent claim 14, which discloses a robot system comprising the similar features as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
As per claims 15-19, which discloses a robot system comprising the similar features as the rejected independent claims 2-6 above.  Therefore, it is rejected for the same reason sets forth the rejected claims 2-6 as indicated above.
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MASATO, ZARUBA, KOBAYASHI as applied to the claimed above, and further in view of Eugene (3,619,514).
As for dep. claims 7-8 and 20, MASATO/ZARUBA/KOBAYASHI disclose the claimed invention as discussed above except for the wire has a portion surrounded by a magnetic material in a circumferential direction.  However, EUGENE suggest such limitation in at least figure, items 12 and 13, column 3, line 37-58.  It would have been obvious to any ordinary skill in the art at the time the invention was made to incorporate the teaching of Eugene into the combined system of MASATO/ZARUBA/KOBAYASHI in order to include a magnetic material to the shield wire to reduce the noise that may case by the robotic system.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664